DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The term “milky layer” as presented in the instant claims is interpreted in light of the specification to mean a layer having white filler added therein.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10, 16, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the adhesive layer" in lines 4-5 or in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear whether the applicant is referring to the first or second adhesive layer.  Clarification is requested. 
Claim 5 recites the limitation "the cell sheet" in line 3 or 5.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation in line 3 to “a cell sheet”.
Claim 7 recites the limitation "the adhesive layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear whether the applicant is referring to the first or second adhesive layer.  Clarification is requested. 
Claim 16 recites the limitation "the layer of the milky layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to “a first layer of the double-layer milky layer”.
Claim 16 recites the limitation "the layer of the milky layer" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to “a second layer of the double-layer milky layer”.
Claim 18 recites the limitation "the layer of the transparent layer" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to “a first layer of the double-layer transparent layer”.
Claim 18 recites the limitation "the layer of the transparent layer" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to “a second layer of the double-layer transparent layer”.

Claim 20 recites the limitation "the layer of the milky layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to “a first layer of the double-layer milky layer”.
Claim 20 recites the limitation "the layer of the milky layer" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to “a second layer of the double-layer milky layer”.
Claim 20 recites the limitation "the layer of the transparent layer" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to “a first layer of the double-layer transparent layer”.
Claim 20 recites the limitation "the layer of the transparent layer" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to “a second layer of the double-layer transparent layer”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 105336806 A) in view of Du et al. (CN 203947059 U).
Regarding claim 1, Liu discloses a solar cell backsheet ([0002-0038], figures 1 and 2), comprising: a weathering layer (weather-resistant layer 5, fig. 1, [0023]); a first adhesive layer (adhesive layer 4, fig. 1, [0023]); a polyethylene terephthalate layer (intermediate substrate layer 3 which is made of PET, fig. 1, [0023]); a second adhesive layer (adhesive layer 2, fig. 1, [0023]); and a functional layer (EVA adhesive layer 1, fig. 1, [0023]); wherein: the weathering layer (5), the first adhesive layer (4), the PET layer (3), the second adhesive layer (2), and the functional layer (1) are arranged in said sequence (see figure 1 for sequence or configuration); and the functional layer comprises an EVA adhesive layer (1).  Liu further discloses that the EVA adhesive layer (1) comprises modified filler (reflective filler), modified resin, ultraviolet absorbent and antioxidant ([0024] and example 1) as in the case of the instant application (see [0006] of instant application).  Thus, the EVA adhesive layer (1) of Liu reads on instant claimed milky layer.  Liu further teaches that the milky layer functions as a reflective layer due to the presence of white reflective filler ([0024]). 
However, Liu does not explicitly disclose that the functional layer includes a transparent layer that is integrally formed with the milky layer (EVA adhesive layer 1).
Du discloses an EVA encapsulation adhesive film for a solar cell backsheet ([0002]) wherein milky or white or reflective EVA layer (2) is coated with an upper transparent EVA layer (1) and a lower transparent EVA layer (3) (see fig. 1 and [0023]).  Du discloses that use of upper and lower transparent EVA layers (1 and 3) allows the milky layer to be firmly bonded to the solar battery and any other backboard to which solar battery is attached ([0008] and [0024]).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the lower and upper transparent EVA layers of Du to coat the milky layer of Liu such that the milky layer to be firmly bonded to the solar battery and any other backboard to which solar battery is attached, as shown by Du.
Thus, lower transparent EVA layer or upper layer transparent EVA layer of Liu as modified by Du reads on instant claimed transparent layer that is integrally formed with the milky layer.

Regarding claim 2, Liu further discloses that the milky layer comprises at least one layer, a thickness of the milky layer being in a range of  50-120 µm ([0023]), which is within the claimed range of 20-200 µm.  Liu as modified by Du further discloses that the transparent layer (upper or lower transparent EVA layer of Du) comprises at least one layer (one of upper or lower transparent EVA layer of Du), a thickness of the transparent layer being in a range of 100-300 µm ([0011] or [0025]), which overlaps with the claimed range of 200-800 µm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).

Regarding claim 11, Liu discloses a solar cell backsheet ([0002-0038], figures 1 and 2), comprising: a weathering layer (weather-resistant layer 5, fig. 1, [0023]); a first adhesive layer (adhesive layer 4, fig. 1, [0023]); a polyethylene terephthalate layer (intermediate substrate layer 3 which is made of PET, fig. 1, [0023]); a second adhesive layer (adhesive layer 2, fig. 1, [0023]); and a functional layer (EVA adhesive layer 1, fig. 1, [0023]); wherein: the weathering layer (5), the first adhesive layer (4), the PET layer (3), the second adhesive layer (2), and the functional layer (1) are arranged in said sequence (see figure 1 for sequence or configuration); and the functional layer comprises an EVA adhesive layer (1). 
Liu further discloses that the EVA adhesive layer (1) comprises modified filler (reflective filler), modified resin, ultraviolet absorbent and antioxidant ([0024] and example 1) as in the case of the instant application (see [0006] of instant application).  Thus, the EVA adhesive layer (1) of Liu reads on instant claimed milky layer.  Liu further teaches that the milky layer functions as a reflective layer due to the presence of white reflective filler ([0024]).   
Liu further discloses that the milky layer comprises at least one layer, a thickness of the milky layer being in a range of  50-120 µm ([0023]), which is within the claimed range of 20-200 µm.  
However, Liu does not explicitly disclose that the functional layer includes a transparent layer that is integrally formed with the milky layer (EVA adhesive layer 1).
Du discloses an EVA encapsulation adhesive film for a solar cell backsheet ([0002]) wherein milky or white or reflective EVA layer (2) is coated with an upper transparent EVA layer (1) and a lower transparent EVA layer (3) (see fig. 1 and [0023]).  Du discloses that use of upper and lower transparent EVA layers (1 and 3) allows the milky layer to be firmly bonded to the solar battery and any other backboard to which solar battery is attached ([0008] and [0024]).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the lower and upper transparent EVA layers of Du to coat the milky layer of Liu such that the milky layer to be firmly bonded to the solar battery and any other backboard to which solar battery is attached, as shown by Du.
Thus, lower transparent EVA layer or upper layer transparent EVA layer of Liu as modified by Du reads on instant claimed transparent layer that is integrally formed with the milky layer.
Liu as modified by Du further discloses that the transparent layer (upper or lower transparent EVA layer of Du) comprises at least one layer (one of upper or lower transparent EVA layer of Du), a thickness of the transparent layer being in a range of 100-300 µm ([0011] or [0025] of Du), which overlaps with the claimed range of 200-800 µm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).


Claims 3-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 105336806 A) in view of Du et al. (CN 203947059 U) as applied to claim 1 above, and further in view of Choi et al. (KR 10-2011-0125414 A). 
Regarding claim 3, Liu as modified by Du discloses the solar cell backsheet of claim 1.  Liu further discloses the milky layer comprises 5-30 parts of modified inorganic filler ([0024]) that reads on at least 3 parts of modified inorganic filler, at least 50-90 parts of matrix resin ([0024]) that overlaps with the claimed 70 parts of modified resin, 0.1-5 parts of ultraviolet absorber (anti-ultraviolet agent) that overlaps with the claimed at least 0.3 parts of ultraviolet absorbent, and 0.1-5 parts of antioxidant that overlaps with the claimed at least 0.3 parts of antioxidant. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).
Liu as modified by Du further discloses that the transparent layer comprises EVA along with additives ([0027-0028] of Du).  However, Lu in view of Du does not disclose that the EVA layer comprises at least 90 parts of modified resin, at least 0.3 parts of ultraviolet absorber, and at least 0.3 parts of antioxidant.
Choi discloses a transparent EVA layer (20) for solar cell comprising 95-96 parts of EVA that reads on at least 90 parts of modified resin, 0.01-0.5 parts of UV absorber that overlaps with the claimed at least 0.3 parts of ultraviolet absorber, and 0.05-0.5 parts of antioxidant that overlaps with the claimed at least 0.3 parts of antioxidant (see page 2 of translation).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)). Choi further discloses that the EVA layer (30) does not generate yellowing when exposed to UV light for a long time (see page 2 of translation).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the composition as taught by Choi to form the upper and lower transparent EVA layers of Liu in view of Du such that yellowing can be prevented, which in results increases the durability of the solar cell module to which the backsheet is attached, as shown by Choi (see page 2 of translation).

Regarding claim 4, although Liu discloses only one milky layer, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Thus, it would have been obvious to one skilled in the art at the time of the invention to have used a plurality of milky layers because mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8) and doing so enables for expected results of formation of reflective milky layer, as desired by Liu in view of Du. 
Thus, the milky layer as modified comprises a plurality of layers, the content of the modified resin in the layer of the milky layer bonded to the transparent layer is not higher than the content of the modified resin in the layer of the milky layer bonded to the adhesive layer (the content would be same since layers are duplicated), and the thickness of the layer of the milky layer bonded to the transparent layer is not higher than the thickness of the layer of the milky layer bonded to the adhesive layer (the thickness would be same since layers are duplicated). 

Regarding claim 5, although Liu in view of Du discloses only one transparent layer (upper or lower EVA layer of Du), it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Thus, it would have been obvious to one skilled in the art at the time of the invention to have used a plurality of transparent layers because mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8) and doing so enables for expected results of bonding the solar cell backsheet to cell layers, as desired by Liu in view of Du. 
Lu as modified by Du the content of the modified resin in the layer of the transparent layer bonded to the cell sheet is not less than the content of the modified resin in the layer of the transparent layer bonded to the milky layer (the content would be same since layers are duplicated), and the thickness of the layer of the transparent layer bonded to the cell sheet is not higher than the thickness of the layer of the transparent layer bonded to the milky layer (the thickness would be same since layers are duplicated).

Regarding claim 6, Liu further discloses that a thickness of the weathering layer is 25 micron which is within the claimed range of 5-200 micron ([0032]) and the weathering layer is a fluorine-containing layer (polyvinylidene fluoride, [0032]). 

Regarding claim 7, Liu further discloses that the adhesive layer is an acrylic adhesive ([0023]), a thickness of the adhesive layer is in a range of 5-20 micron that is within the claimed range of 5-30 micron (see [0023]).

 Regarding claim 8, Liu further discloses that the modified resin comprises one or a combination of polyethylene, polypropylene, ethylene copolymer ([0010] and [0024]).

Regarding claim 9, Liu further discloses that the modified inorganic filler is one or a combination of titanium dioxide and talc ([0013], [0024] and [0029]).

Regarding claim 10, Liu as modified by Du further discloses that both major surfaces of the functional layer comprise microstructures by embossing ([0013] of Du).

Regarding claim 12, Liu as modified by Du discloses the solar cell backsheet of claim 11.  Liu further discloses the milky layer comprises 5-30 parts of modified inorganic filler ([0024]) that reads on at least 3 parts of modified inorganic filler, at least 50-90 parts of matrix resin ([0024]) that overlaps with the claimed 70 parts of modified resin, 0.1-5 parts of ultraviolet absorber (anti-ultraviolet agent) that overlaps with the claimed at least 0.3 parts of ultraviolet absorbent, and 0.1-5 parts of antioxidant that overlaps with the claimed at least 0.3 parts of antioxidant. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).
Liu as modified by Du further discloses that the transparent layer comprises EVA along with additives ([0027-0028] of Du).  However, Lu in view of Du does not disclose that the EVA layer comprises at least 90 parts of modified resin, at least 0.3 parts of ultraviolet absorber, and at least 0.3 parts of antioxidant.
Choi discloses a transparent EVA layer (20) for solar cell comprising 95-96 parts of EVA that reads on at least 90 parts of modified resin, 0.01-0.5 parts of UV absorber that overlaps with the claimed at least 0.3 parts of ultraviolet absorber, and 0.05-0.5 parts of antioxidant that overlaps with the claimed at least 0.3 parts of antioxidant (see page 2 of translation).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)). Choi further discloses that the EVA layer (30) does not generate yellowing when exposed to UV light for a long time (see page 2 of translation).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the composition as taught by Choi to form the upper and lower transparent EVA layers of Liu in view of Du such that yellowing can be prevented, which in results increases the durability of the solar cell module to which the backsheet is attached, as shown by Choi (see page 2 of translation).

Regarding claim 13, Liu further discloses that the weathering layer (5) is a PVDF film  with a thickness of 20-40 micron ([0023]) that overlaps with the claimed thickness of 35 micron, each of the first adhesive layer (4) and the second adhesive layer (2) is a polyurethane adhesive ([0023] and [0025]) with a thickness of 3-15 micron that overlaps with the claimed thickness of 10 micron ([0025]); and a thickness of the PET layer (3) is 100-300 micron ([0023]) that overlaps with the claimed thickness of 200 micron,  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).
Liu further discloses that the functional layer comprises a single-layer milky layer (layer 1 of Liu).  Liu as modified by Du further discloses that the functional layer comprises a single-layer transparent layer (upper or lower EVA layer of Du).

Regarding claim 14, Liu as modified by Du further discloses the milky layer has a thickness in a range of  50-120 µm ([0023] of Liu) that overlaps with the claimed thickness of  90 micron. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).
Liu further discloses the milky layer comprises polyethylene ([0024]), polyolefin elastomer/plastomer (polyethylene) ([0024]), titanium dioxide as reflective filler, antioxidant, and UV absorber ([0025]).  With respect to the specific claimed composition, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such  concentration or temperature is critical” (MPEP §2144.05 II A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Lu in view of Du further discloses that the transparent layer has a thickness in a range of 100-300 µm ([0011] or [0025] of Du), and the claimed thickness of 400 micron is outside the disclosed range.  However, instant application as originally filed fails to show criticality of the claimed range.  In the absence of evidence of criticality, selection of the thickness of the transparent layer as claimed is considered obvious to one having ordinary skill in the art. Also note that in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Lu as modified by Du and Choi further discloses that the transparent layer comprises polyolefin elastomer (ethylene), ethylene-vinyl acetate copolymer, antioxidant, and ultraviolet absorber. With respect to the specific claimed composition, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such  concentration or temperature is critical” (MPEP §2144.05 II A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 15, Liu further discloses the substrate layer (3) comprises PET film (3a) bonded to another PET film (3b) with the aid of an adhesive layer (3c) (figures 1-2 and [0023]).  Thus, 3b is interpreted as the weathering layer in this instant, and 3c is interpreted as the first adhesive layer ([0023] and [0025]). Liu further discloses that the weathering layer (3b) has a thickness of 500-150 micron ([0025]), which is outside the claimed thickness of 35 micron.
However, instant application as originally filed fails to show criticality of the claimed thickness.  In the absence of evidence of criticality, selection of the thickness of the weathering layer as claimed is considered obvious to one having ordinary skill in the art. Also note that in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Liu as modified further the first adhesive layer (3c) is an acrylic adhesive ([0025]) having a thickness of 3-15 micron ([0025]) that overlaps with the claimed thickness of 10 micron.  Liu as modified further the second adhesive layer (2) is an acrylic adhesive ([0023]) having a thickness of 5-20 micron ([0023]) that overlaps with the claimed thickness of 10 micron.  Liu further discloses a thickness of the PET layer (3) is 100-300 micron ([0023]) that overlaps with the claimed thickness of 200 micron.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).
Liu as modified by Du further discloses the functional layer comprises a single-layer transparent layer (upper or lower transparent EVA layer of Du).
Liu as modified by Du further discloses the functional layer comprises a single milky layer. Although Liu discloses only one milky layer, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Thus, it would have been obvious to one skilled in the art at the time of the invention to have used a double-layer milky layer because mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8) and doing so enables for expected results of formation of reflective milky layer, as desired by Liu in view of Du. 

Regarding claim 16, Liu as modified by Du further discloses a double-layer milky layer (see rejection of claim 15).  
Liu as modified by Du further discloses that a thickness of the layer of the milky layer bonded to the transparent layer is in a range of  50-120 µm ([0023] of Liu) which is outside the claimed thickness of  20 micron. However, instant application as originally filed fails to show criticality of the claimed thickness.  In the absence of evidence of criticality, selection of the thickness of the layer of the milky layer bonded to the transparent layer as claimed is considered obvious to one having ordinary skill in the art. Also note that in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Liu as modified by Du further discloses that a thickness of the layer of the milky layer not bonded to the transparent layer is in a range of  50-120 µm ([0023] of Liu) that overlaps with the claimed thickness of  90 micron. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).
Liu as modified further discloses the each of the milky layers comprises polyethylene ([0024]), polyolefin elastomer/plastomer (polyethylene) ([0024]), titanium dioxide as reflective filler, antioxidant, and UV absorber ([0025]).  With respect to the specific claimed composition, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such  concentration or temperature is critical” (MPEP §2144.05 II A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Lu in view of Du further discloses that the transparent layer has a thickness in a range of 100-300 µm ([0011] or [0025] of Du), and the claimed thickness of 400 micron is outside the disclosed range.  However, instant application as originally filed fails to show criticality of the claimed range.  In the absence of evidence of criticality, selection of the thickness of the transparent layer as claimed is considered obvious to one having ordinary skill in the art. Also note that in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Lu as modified by Du and Choi further discloses that the transparent layer comprises polyolefin elastomer (ethylene), ethylene-vinyl acetate copolymer, antioxidant, and ultraviolet absorber. With respect to the specific claimed composition, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such  concentration or temperature is critical” (MPEP §2144.05 II A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 17, Liu further discloses that the weathering layer (5) is a PVDF film  with a thickness of 20-40 micron ([0023]) that overlaps with the claimed thickness of 35 micron, each of the first adhesive layer (4) and the second adhesive layer (2) is a polyurethane adhesive ([0023] and [0025]) with a thickness of 3-15 micron that overlaps with the claimed thickness of 10 micron ([0025]); and a thickness of the PET layer (3) is 100-300 micron ([0023]) that overlaps with the claimed thickness of 200 micron,  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).
Liu further discloses that the functional layer comprises a single-layer milky layer (layer 1 of Liu).  Liu as modified by Du further discloses that the functional layer comprises a single-layer transparent layer (upper or lower EVA layer of Du).
Although Liu in view of Du discloses only one transparent layer (upper or lower EVA layer of Du), it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Thus, it would have been obvious to one skilled in the art at the time of the invention to have used a plurality of transparent layers because mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8) and doing so enables for expected results of bonding the solar cell backsheet to cell layers, as desired by Liu in view of Du. 

Regarding claim 18, Liu as modified by Du further discloses that a thickness of milky layer is in a range of  50-120 µm ([0023] of Liu) that overlaps with the claimed thickness of  100 micron. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).
Liu as modified further discloses the milky layer comprises polyethylene ([0024]), polyolefin elastomer/plastomer (polyethylene) ([0024]), titanium dioxide as reflective filler, antioxidant, and UV absorber ([0025]).  With respect to the specific claimed composition, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such  concentration or temperature is critical” (MPEP §2144.05 II A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Lu in view of Du further discloses that each of the transparent layers has a thickness in a range of 100-300 µm ([0011] or [0025] of Du), and the claimed thickness of 400 micron or 20 micron is outside the disclosed range.  However, instant application as originally filed fails to show criticality of the claimed range.  In the absence of evidence of criticality, selection of the thickness of the transparent layer as claimed is considered obvious to one having ordinary skill in the art. Also note that in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Lu as modified by Du and Choi further discloses that each of the transparent layers comprises polyolefin elastomer (ethylene), ethylene-vinyl acetate copolymer, antioxidant, and ultraviolet absorber. With respect to the specific claimed composition, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such  concentration or temperature is critical” (MPEP §2144.05 II A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 19, Liu further discloses that the weathering layer (5) is a fluorine-containing film (PVDF) with a thickness of 20-40 micron ([0023]) that overlaps with the claimed thickness of 35 micron, each of the first adhesive layer (4) and the second adhesive layer (2) is a polyurethane adhesive ([0023] and [0025]) with a thickness of 3-15 micron that overlaps with the claimed thickness of 10 micron ([0025]); and a thickness of the PET layer (3) is 100-300 micron ([0023]) that overlaps with the claimed thickness of 200 micron,  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).
Liu further discloses that the functional layer comprises a single-layer milky layer (layer 1 of Liu).  Liu as modified by Du further discloses that the functional layer comprises a single-layer transparent layer (upper or lower EVA layer of Du).
Although Liu in view of Du discloses a single milky layer (layer 1 of Liu) and a single transparent layer (upper or lower EVA layer of Du), it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Thus, it would have been obvious to one skilled in the art at the time of the invention to have used a plurality of transparent layers because mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8) and doing so enables for expected results of bonding the solar cell backsheet to cell layers, as desired by Liu in view of Du. 

Regarding claim 20, Liu as modified by Du further discloses that a thickness of the layer of the milky layer bonded to the PET layer is in a range of 50-120 µm ([0023] of Liu) that overlaps with the claimed thickness of 90 micron. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).
Liu as modified by Du further discloses that a thickness of the layer of the milky layer bonded to the transparent layer is in a range of 50-120 µm ([0023] of Liu) which is outside the claimed thickness of 30 micron. However, instant application as originally filed fails to show criticality of the claimed thickness.  In the absence of evidence of criticality, selection of the thickness of the layer of the milky layer bonded to the transparent layer as claimed is considered obvious to one having ordinary skill in the art. Also note that in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Liu as modified further discloses the each of the milky layers comprises polyethylene ([0024]), polyolefin elastomer/plastomer (polyethylene) ([0024]), titanium dioxide as reflective filler, antioxidant, and UV absorber ([0025]).  With respect to the specific claimed composition, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such  concentration or temperature is critical” (MPEP §2144.05 II A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Lu in view of Du further discloses that each of the transparent layers has a thickness in a range of 100-300 µm ([0011] or [0025] of Du), and the claimed thickness of 400 micron or 50 micron is outside the disclosed range.  However, instant application as originally filed fails to show criticality of the claimed range.  In the absence of evidence of criticality, selection of the thickness of the transparent layer as claimed is considered obvious to one having ordinary skill in the art. Also note that in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Lu as modified by Du and Choi further discloses that each of the transparent layers comprises polyolefin elastomer (ethylene), ethylene-vinyl acetate copolymer, antioxidant, and ultraviolet absorber. With respect to the specific claimed composition, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such  concentration or temperature is critical” (MPEP §2144.05 II A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2007/0251572 A1 to Hoya discloses a backsheet for a solar cell comprising a multi-layer structure (see figures 5-1 and 5-2).  

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721